Title: To Benjamin Franklin from Philip Mazzei, 16 August 1781
From: Mazzei, Philip
To: Franklin, Benjamin


Sir,
Florence, 16. Augst: 1781.
I find myself under necessity of troubling your Excellency on account of some papers of importance I have but lately recd. from the Govr. of Virginia. The last of them are dated May 31st. 1780, and were sent by the Fier Rodrigue, just then under sail. All the parcels were sent to the direction of Messrs: Penet, da Costa, & Co: in Nantes, & near a month ago were left at Mr. Favi’s house in Paris, all in one parcel directed
“a Monsieur Monsieur Philip Mazzei”
  with what follows in red ink, viz,
“Pd. 5 l.t. 1. for port from Nantes& 19. to the man who brought itfrom Paris to Passy, fait 6 livres
  W.T.F.”
Mr. Favi writes me that the parcel was left at his house in his absence without any message; consequently that he don’t know who brought it or sent it. By what is written on the cover I am apt to think that it has been sent to Mr. Favi from your house at Passy, & that I owe you the 6. livres therein mentioned. If it is so, I would be much obliged to your Excellency to let Mr. Favi know it (that he may according to my desire reimburce you) & to inform me of the time the said papers were Left at Passy, to enable me to find out the reason of so long a delay, & to clear me from the suspicion of negligence with my State. I hope you received my two former Letters of 19. August 1780. from Genoa, & 24 May current year from this place; & in expectation of the favour of your Excellency’s commands, I have the honour to be with profound respect, Sir, Your Excellency’s most Obedient and most humble Servant
Philip Mazzei

P.S. Having at last recd. the duplicates of my publick papers, I think it incumbent on me to copy for your perusal the following lines out of my Instructions, viz,
“On your arrival at Paris you are to confer with the Honble: Dr. Franklin on the subject of your mission and avail yourself of his information and advice relative to it.”
  This, I hope, will excuse me for the liberty I took of troubling your Excellency relative to my publick business.

 
Addressed: His Excellency Dr. Franklin / Minister Plenipotentiary / from the United American States / at Passy
